Citation Nr: 0727014	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  06-10 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than December 
30, 2003, for the grant of service connection for 
cardiovascular accident (CVA) residuals.

2.  Entitlement to an increased rating for hypertension, 
currently assigned a 20 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from April 1981 to May 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of April 2005, which denied a rating in excess of 20 percent 
for hypertension, and granted service connection for 
residuals of a CVA, with a 100 percent rating effective 
December 30, 2003, and a 10 percent rating effective July 1, 
2004.  The veteran appealed the denial of an increased rating 
for hypertension, and the effective date of December 30, 
2003, for the award of service connection for CVA residuals.  
In April 2007, the veteran appeared at a hearing held at the 
RO before the undersigned (i.e., Travel Board hearing).


FINDINGS OF FACT

1.  The veteran did not have a CVA until December 2003; the 
December 2002 hospitalization, for reported symptoms 
including left sided weakness, ruled out a CVA as the cause 
of his symptoms.

2.  The veteran's diastolic blood pressure readings more 
closely approximate predominantly 120 or above.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than December 
30, 2003, for the grant of service connection for CVA 
residuals have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2006).

2.  The criteria for an evaluation of 40 percent for 
hypertension have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 
7101 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.   

In February 2005, the veteran was sent a letter notifying him 
of the information and evidence needed to substantiate claims 
for an increased rating for hypertension, and for service 
connection for stroke, and of his and VA's respective duties 
for obtaining evidence.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  He was told to provide any relevant evidence in 
his possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  In June 2006, he was provided 
information regarding assigned ratings and effective dates.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although 
provided after the assignment of the rating and effective 
date in question, the Federal Circuit held that 38 U.S.C. 
§ 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate a claim 
upon receipt of a notice of disagreement with the effective 
date assigned by a RO for a compensation award.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In this regard, 
once a decision has been made awarding service connection, a 
disability rating, and an effective date, § 5103(a) notice 
has served its purpose, as the claim has already been 
substantiated.  Sutton v. Nicholson, 20 Vet. App. 419 (2006).  
He has now received notice, and has not alleged any prejudice 
resulting from timing of notice errors.  Thus, there is no 
evidence that any notification error affected the essential 
fairness of the adjudication.  See Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  

The Board also concludes VA's duty to assist has been 
satisfied.  He was provided a VA examination with respect to 
his hypertension.  An examination is not necessary in 
connection with the earlier effective date claim, because the 
examination could not show evidence of the veteran's past 
disability, and complete records of the hospitalization at 
issue have been received.  He has not identified any 
potentially relevant evidence that has not been submitted, 
and VA records have been obtained.  He testified at a Board 
hearing in April 2007.  

Thus, VA has sufficiently satisfied its duties to inform and 
assist the claimant in the development of his claim, and he 
is not prejudiced by the Board considering the merits of the 
claim in this decision.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Earlier Effective Date-Service Connection for CVA

Where, as in this case, a claim for service connection is 
filed more than one year after separation from active 
service, the effective date for the grant of service 
connection and award of benefits is the date of receipt of 
claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(b) (West 2002); 38 C.F.R. § 3.400(b) 
(2006).  

The veteran initially filed a claim for service connection 
for residuals of a CVA (stroke) in September 2003, stating he 
had suffered a stroke in December 2002.  This was prior to 
the date of claim, and, in general, VA medical records cannot 
constitute an informal claim unless service connection has 
previously been established.  MacPhee v. Nicholson, 459 F.3d 
1323 (Fed. Cir. 2006); see 38 C.F.R. § 3.157(b) and (b)(1) 
(2006).  However, the date of admission to a VA hospital may 
be accepted as the date of receipt of claim, if a claim 
specifying the benefit sought is received within one year of 
the date of the hospitalization.  38 C.F.R. § 3.157(b)(1) 
(2006).  

Service connection for residuals of a CVA was granted in an 
April 2005 rating decision, with an effective date of 
December 30, 2003, assigned, as the date he was initially 
hospitalized for a CVA.  The veteran contends that his first 
stroke was actually in December 2002, and that he was 
hospitalized in the Memphis VA medical center (VAMC) for 
treatment.  He states that his symptoms were actually worse 
at the time of that hospitalization than they were a year 
later, in December 2003.  He states that he and his sister 
were on their way to shop, when he noticed that he could not 
button his shirt pocket.  When he tried to get out of the 
car, he fell, and his sister took him to the emergency room, 
where he had another stroke.  

His sister submitted a written statement in February 2007 
regarding her recollections of the events leading to the 
December 2002 hospitalization.  She added that on the way to 
the hospital, the veteran became numb on his left side, and 
he was unable to move that side on his own.  Although he was 
able to move his left leg by he time they reached the 
hospital, while being admitted, he became confused and unable 
to speak, and again was unable to move his left arm and leg.  

However, the records of that hospitalization, from December 
27 to 31, 2002, show that, ultimately, a CVA was not 
diagnosed.  At the time of admission, it was noted that the 
veteran complained of left arm weakness, which was 
asymptomatic by the time he was seen by a doctor.  He was 
admitted on December 27 for work-up of transient left-sided 
weakness.  On December 28, a neurological evaluation did not 
disclose any neurological abnormal findings, except for 
subjective speech problems.  He was to have a "stroke in 
young" work up.  Later that day, the veteran was examined by 
the attending physician, and the case reviewed with the 
staff.  According to this report, the veteran presented with 
probable transient ischemic attacks (TIAs).  He also had 
multiple risk factors for stroke, and there were some 
elevated laboratory values.  However, the assessment was 
TIAs, panic attacks, and history of alcoholism; a CVA was not 
listed as present or suspected.  

The hospital records show three occasions on which the 
veteran was described as having had a stroke or CVA.  The 
first was on a December 28 Occupational Therapy consult; 
according to the note, he was evaluated due to a provisional 
diagnosis of status post stroke.  On December 29, an acute 
care doctor noted that she had been called by a nurse because 
the veteran's blood pressure was 193/123, and he needed 
intravenous Labetolol.  She noted that hypertension and CVA 
needed specific parameters to avoid extending CVA.  The 
veteran was treated for the hypertension, and the doctor did 
not report any specific findings associated with a CVA.  The 
third time was on a December 30 Recreational Therapy consult 
report, when the veteran was noted to be status post CVA with 
left sided weakness.  However, no specific findings related 
to a CVA were noted on any of these reports, and, in each 
instance, the CVA was reported as history.  Compared with the 
records of treatment for and evaluation of the specific 
symptoms, these carry little weight.    

Moreover, the discharge diagnoses were left sided transient 
weakness and anxiety, and did not include CVA.  On the 
discharge summary, the doctor wrote that since 8 a.m. of 
December 26, 2002, the veteran had experienced three episodes 
of left sided weakness and lightheadedness.  He came to the 
emergency room after the second episode, which had resolved 
by the time he arrived.  The third episode occurred in the 
emergency room, but had resolved by the time he was examined.  
He reported his last episode at 3 a.m. on December 30, which, 
again, quickly resolved.  The veteran believed that these 
attacks were distinct from his panic attacks, which usually 
included shortness of breath, but not weakness.  Physical 
examinations did not reveal any focal deficits.  Magnetic 
resonance imaging (MRI) scan and magnetic resonance 
angiography (MRA) showed bilateral subcortical lacunes, but 
no vascular abnormalities.  Echocardiogram did not disclose 
any clots.  

At his hearing, the veteran testified that someone in 
neurology had recently read his CAT scan and some other 
records, and told him that the exact same thing had happened 
to him on both occasions (i.e., December 2002 and December 
2003), but on different sides of the brain.  However, 
detailed work-up during the 2002 hospitalization did not 
disclose evidence of a CVA, according to the medical records 
compiled during that hospitalization.  Significantly, none of 
the neurology evaluations detected evidence of a CVA.  None 
of the symptoms, such as weakness or sensory abnormalities, 
shown during the December 2003 hospitalization were 
clinically demonstrated during the December 2002 
hospitalization.  None of the tests, such as computerized 
tomography (CT) scan or MRI, disclosed evidence interpreted 
as a CVA.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

This medical evidence of a thorough neurological work-up, 
including to rule out a CVA, by a team of providers, at the 
time the symptoms were present, is more probative than an 
individual's later review of selected records of that 
hospitalization, even if that person was competent to make 
such a determination, and the veteran accurately reported the 
conversation.  See, e.g., See Routen v. Brown, 10 Vet. App. 
183, 186 (1997); Espiritu v. Derwinski, 2 Vet.App. 492 (1992) 
(medical expertise is required for a diagnosis of medical 
disorder or to render an opinion); Robinette v. Brown, 8 
Vet.App. 69 (1995) ("the connection between the layman's 
account, filtered as it was through a layman's sensibilities, 
of what a doctor purportedly said is simply too attenuated 
and inherently unreliable to constitute 'medical' evidence").  
The medical team who evaluated the veteran during the 2002 
hospitalization did not find that he had suffered a CVA, nor 
were symptoms clinically identified.  Under these 
circumstances, the Board is persuaded by the hospital records 
themselves, and finds that a CVA, or residuals thereof, was 
not present during the December 2002 hospitalization.  Hence, 
entitlement did not arise at that time, or at any time prior 
to the December 2002 hospitalization.  Thus, an effective 
date earlier than December 30, 2003, is not warranted for 
service connection for CVA residuals; as the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
does not apply, and the claim must be denied.  38 U.S.C. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Increased Rating-Hypertension

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Although the disability must be considered in the context of 
the whole recorded history, including service medical 
records, the present level of disability is of primary 
concern in determining the current rating to be assigned.  
See 38 C.F.R. § 4.2 (2004); Francisco v. Brown, 7 Vet. App. 
55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Hypertension or isolated systolic hypertension with diastolic 
blood pressure of predominantly 100 or more, or systolic 
pressure predominately 160 or more, or a history of diastolic 
pressure predominately 100 or more who requires continuous 
medication, warrants a 10 percent evaluation.  A 20 percent 
evaluation requires diastolic blood pressure of predominantly 
110 or more, or systolic pressure predominantly 200 or more.  
A 40 percent evaluation is warranted for diastolic blood 
pressure of predominantly 120 or more, and a 60 percent 
evaluation is warranted for diastolic blood pressure of 
predominantly 130 or more.  38 C.F.R. § 4.104, Code 7101 
(2006). 

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran underwent a VA examination in February 2005, to 
determine the severity of his hypertension.  On that 
occasion, a history of severe hypertension with diastolics in 
the 120 to 130 range was noted.  On the examination, blood 
pressure readings of 222/130; 224/134; and 220/130 were 
obtained.  The examiner noted that currently his hypertension 
was not controlled, and he had a long-standing history of 
poorly controlled blood pressure.  The examiner opined that 
his hypertension had a significant occupational effect.  He 
was currently treated with three separate medications for his 
hypertension.  However, the examiner noted that compliance 
was a challenge, as he was essentially homeless.  Because of 
his blood pressure on examination, he was referred for 
immediate treatment.  During the course of that evaluation, 
blood pressure readings of 196/130 and 170/120 were obtained.  
An echocardiogram in March 2005 resulted in findings 
including possible diastolic dysfunction.  

The records of the veteran's hospitalization in December 2002 
contain 26 blood pressure readings, of which four showed 
diastolic readings greater than 120.  However, three more 
were higher than 115, and only one was below 90.  These 
readings were obtained during a hospital setting, i.e., under 
circumstances providing for optimal control.  During the 
December 2003 hospitalization, the five readings on file do 
not contain any diastolic pressures of 120 or higher, 
although one reading of 182/119 was obtained.  Again, though, 
this was while he was hospitalized, and his blood pressure 
was being monitored, and medication was not only regular, but 
could be adjusted immediately if needed.  From August to 
October 2003, in contrast, the 13 readings on file include 
one diastolic pressure reading higher than 130, six more from 
120 to 129, and one of 117.  

Subsequently, the blood pressure readings of record were not 
predominantly 120 or higher, except in February 2005, and 
again in December 2005.  However, his blood pressures have 
varied considerably, and his hypertension has most often been 
described as poorly controlled.  Moreover, these pressures 
have been obtained only when he is seeking or undergoing 
treatment; many of them reflect considerable improvement 
after treatment such as an injection of hypertension 
medication.  He testified at his hearing that his blood 
pressures frequently run higher when he checks them on his 
own.  

The veteran is prescribed at least three, and possibly four, 
medications for the control of hypertension.  Although he is 
often non-compliant, it must be pointed out that the 
schedular criteria do not require that control be optimized, 
or that the veteran be compliant with medication.  The 
question is what the blood pressure actually is, not what it 
could be if he was taking all of his medication as 
prescribed.  Even during hospitalizations, his blood pressure 
has varied considerably.  Moreover, he is frequently homeless 
or staying with people, and does not, in general, appear to 
lead a lifestyle conducive to the maintenance of a rigid 
medication regimen.  

Thus, in view of the findings and conclusions reported on the 
VA examination, which the Board finds to be adequately 
supported by the other evidence of record, the condition more 
closely approximates the criteria for a 40 percent rating.  
38 C.F.R. § 4.7.  Although he had some isolated readings 
higher than 130, a rating higher than 40 percent is not 
warranted as the blood pressure is not predominantly 130 or 
above.  Indeed, in granting a 40 percent rating, the benefit-
of-the-doubt rule has been applied.  See 38 U.S.C.A. 
§ 5107(b).  


ORDER

An effective date earlier than December 30, 2003, for the 
grant of service connection for CVA residuals is denied.

A 40 percent rating for hypertension is granted, subject to 
regulations governing the payment of monetary benefits.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


